DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered and are partially persuasive. 
Regarding the rejection of claim 16 under §112(b), Applicant’s arguments on page 8 are persuasive and the rejection is withdrawn.
Regarding the rejections of claims 1-3, 5, 7, and 19 under § 102, Applicant’s arguments on pages 8-9 are persuasive and the rejections under §102 are withdrawn.  However, the amendments to claims 1 and 19 necessitate new grounds of rejecting 1-3, 5, 7, and 19 under §103 as set forth below.
Regarding the grounds for rejecting claim 4 under §103, Applicant’s arguments on pages 10-11 are unpersuasive for the following reasons.
On page 10, Applicant contends that “… a 'retrieved device configuration' and a 'server provisioned configuration' are not disclosed in Koziolek 1 as alternatives, i.e., things able to be interchanged. Rather, a 'retrieved device configuration' and a 'server provisioned configuration' are disclosed for different purposes, scenarios, and systems, and are therefore not interchangeable.”  The Examiner acknowledges that Koziolek 1 discloses a ‘retrieved device configuration’ (i.e., configuration retrieved from a to-be-replaced device) in a device replacement context while disclosing a ‘server provisioned configuration’ for original installation of a device, such that Koziolek does not expressly teach that the device configuration transferred to the replacement device comprises the device configuration selected from the server “after the specific device has been replaced with the replacement device.”  The Examiner respectfully disagrees, however, with Applicant’s contention that because Koziolek 1 discloses the alternative commissioning configuration techniques in different contexts, all aspects of the alternative techniques are exclusively applicable in the respective disclosed contexts.
On page 10, Applicant supports the contextual exclusivity by explaining:
  “Whereas in replacement commissioning, "the configuration parameters of the old device need to be transferred to the new device," meaning that 'retrieved device configuration' must be used, and a 'server provisioned configuration' is not a functional alternative. See Koziolek 1, page 134, paragraph beginning with "Aside from initial device commissioning." Accordingly a 'retrieved device configuration' and a 'server provisioned configuration' are not interchangeable alternatives, but rather exclusive alternatives.”
The Examiner respectfully disagrees with Applicant’s contention that “'retrieved device configuration' must be used, and a 'server provisioned configuration' is not a functional alternative.  The Examiner notes that Koziolek 1 discloses the “device replacement” structure and procedure as an optional feature of the overall OpenPnP system that also implements original device installation (Koziolek 1, page 134, paragraph beginning with “Aside from initial device commissioning”).  The Examiner further submits that nowhere does Koziolek disclose that the server storage/provisioning aspect disclosed in greatest detail with respect to original device commissioning is functionally incompatible with implementation of the “retrieved device configuration.”  On the contrary, as explained on page 134, paragraph beginning with “Upon approval, the PnP Service,” Koziolek 1 discloses that the retrieved device configuration method entails the PnP Service storing the old device configuration.  On pages 134-135, paragraph beginning with “Finally, the commissioning engineer,” Koziolek 1 further discloses the same server infrastructure is utilized to recognize the replacement device and upload the stored configuration information. 
The Examiner acknowledges that, as contended by Applicant on page 11, the proposed motivation to use ‘server provisioned configurations’ when ‘retrieved device configurations’ are inaccessible or undesirable is not directly supported by Koziolek.  However, as noted in MPEP 2141.03 Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  Taking into account the inferences and creative steps that one of ordinary skill would employ, a lack of access to device configuration information, such as may occur in a networked device environment due to device upgrades or damage for example, would compel a solution that one of ordinary skill in view of Koziolek’s disclosure of server-provisioned configurations as readily available by obtaining the configurations via the server.  The Examiner further submits that Koziolek does not discredit such motivation by stating that it is “necessary” to use ‘retrieved device configurations’ since this is a description of how the replacement is intended to be performed, not a statement that it is impossible to configure a replacement device using the disclosed system without the configuration information from the replaced device.
Regarding the rejection of claim 10, Applicant’s arguments on page 12 are persuasive and the rejection of claim 10 under §103 as unpatentable over Koziolek 1 is withdrawn.  However, new grounds for rejecting claim 10 under §103 as unpatentable over Koziolek 1 in view of Muenzel (US 2021/0208576 A1) are set forth herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 depends from cancelled claim 2, thus rendering claim 3 indefinite.  It appears that claim 3 should depend from claim 1, which is how claim 3 is interpreted for the purpose of examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7-9, 11-12, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koziolek et al., “OpenPnP: A Plug-and-Produce Architecture for the Industrial Internet of Things,” Software Engineering In Practice, IEEE Press, 27 May 2019, pages 131-140, as provided by Applicant, hereinafter “Koziolek 1.”

As to claim 1, Koziolek 1 teaches “[a]n industrial field device replacement system (FIG. 2 OpenPnP Reference Architecture; FIG. 3 depicting system operations during device replacement), comprising: 
an input unit (FIG. 2 input to Operations Server and PnP Service); and 
a processing unit (FIG. 2 Operations Server), 
wherein the input unit is configured to receive an identification of a specific device to be replaced (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”; FIG. 3 announcement of device replacement includes device ID received by PnP Service), the specific device being in a network of a plurality of devices (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces” disclosing affected devices (i.e., network environment)), and the input unit being configured to provide the identification of the specific device to the processing unit (FIG. 3 input from which commissioning engineer provides announcement provides device ID to PnP Service), 
wherein the processing unit is configured to select a device configuration from a server as a selection (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), the selection comprising a utilization of the identification of the specific device (page 133, A. Static View, paragraph beginning with “The main component supporting” PnP uses type and instance IDs for retrieving device driver and other device parameters), 
wherein, prior to replacement of the specific device, the processing unit is configured to determine one or more further devices of the plurality of devices that would be affected by replacement of the specific device (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”), the determination comprising utilization of the identification of the specific device (FIG. 3 announcement of device replacement includes device ID received by PnP Service),
wherein, prior to replacement of the specific device, the processing unit is configured to change a mode of operation of the one or more further devices from a normal mode into a safe mode (page 134, C. Dynamic View: Device Replacement, paragraphs beginning with “The commissioning engineer announces” and “Upon approval, the PnP Service” affected devices put in simulation mode) such that the one or more further devices will not be affected when the specific device is not available, and
“wherein”   “the processing unit is configured to transfer a device configuration to the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”), and the device configuration transferred to the replacement device comprises the device configuration selected from the server (page 133, A. Static View, paragraph beginning with “The main component supporting” retrieved device driver and instance parameters downloaded to device).”
Koziolek 1 does not explicitly disclose selecting and transferring a server provisioned device configuration as part of a device replacement, and therefore does not explicitly teach device configuration (is) transferred to the replacement device comprises the device configuration selected from the server “after the specific device has been replaced with the replacement device.”
It would have been obvious to one of ordinary skill in the art before the effective filing date in view of Koziolek 1 disclosure of a commissioning architecture (FIG. 2) that in addition to “regular” commissioning of devices (adding devices to the network) also performs replacement commissioning in which the configuration of the to-be-replaced device is obtained and installed on the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”), that the replacement mode depicted and described in association with FIG. 3 can be modified to use the “regular” commissioning described with reference to FIG. 2 in which a configuration is selected from a server.  The use of a server provisioned device configuration for the replacement device would amount to selecting between known alternatives (server provisioned or retrieved device configuration) to implement one or the other and in each case the result would have been readily predictable.  Moreover, a motivation to use the server provisioned configuration would conceivably arise for cases in which the configuration data from the to-be-replaced device is either inaccessible due to device defect or undesirable such as for circumstance in which the system may have recently undergone an update process and new, server provisioned configurations are desired.
It should be noted that “such that the one or more further devices will not be affected when the specific device is not available” in lines 13-14 of claim 1 is interpreted as a non-limiting feature of claim 1 since it recites an intended result that does not affirmative limit the scope of the structure of system claim 1.

As to claim 3, Koziolek 1 teaches “[t]he system of claim 2, wherein, prior to replacement of the specific device, the processing unit is configured to receive a device configuration from the specific device (FIG. 3 PnP Service retrieves device configuration; page 134, C. Dynamic View: Device Replacement, paragraph beginning with “Upon approval, the PnP service”) and to store the device configuration of the specific device (C. Dynamic View: Device Replacement, paragraph beginning with “Upon approval, the PnP service”), and 
wherein, after the specific device has been replaced with the replacement device, the device configuration transferred to the replacement device comprises the device configuration of the specific device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”).”  

As to claim 5, Koziolek 1 teaches “[t]he system of claim 1, wherein, after the specific device has been replaced with the replacement device, the processing unit is configured to change the mode of operation of the one or more further devices from the safe mode to the normal mode (FIG. 3 devices switched back to running mode following device replacement; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer” system continues production).” 

As to claim 7, Koziolek 1 teaches “[t]he system of claim 1, wherein the safe mode of operation of operation of the one or more further devices comprises the one or more further devices being set into one or more simulation modes (page 134, C. Dynamic View: Device Replacement, paragraphs beginning with “The commissioning engineer announces” and “Upon approval, the PnP Service” affected devices put in simulation mode).”  

As to claim 8, Koziolek 1 teaches “[a]n industrial field device replacement system (FIG. 2 OpenPnP Reference Architecture; FIG. 3 depicting system operations during device replacement), comprising: 
an input unit (FIG. 2 input to Operations Server and PnP Service); and 
a processing unit (FIG. 2 Operations Server), 
wherein the input unit is configured to receive an identification of a specific device to be replaced (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”; FIG. 3 announcement of device replacement includes device ID received by PnP Service), the specific device being in a network of a plurality of devices (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces” disclosing affected devices (i.e., network environment)), and the input unit being configured to provide the identification of the specific device to the processing unit (FIG. 3 input from which commissioning engineer provides announcement provides device ID to PnP Service), 
wherein the processing unit is configured to select a device configuration from a server as a selection, the selection comprising a utilization of the identification of the specific device,
wherein, prior to replacement of the specific device, the processing unit is configured to select” “device to be implemented as a selection (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), and 
wherein after the specific device has been replaced with a replacement device, the processing unit is configured to transfer a device configuration to the replacement device, and the device configuration transferred to the replacement device comprises the device configuration selected from the server.”  
Koziolek 1 discloses field device modeling (page 132, II. Background, paragraph beginning with “Due to recent technology progress,” page 133, II. Background, paragraph beginning with “Furthermore, the User Association of Automation Technology”) and using device simulations for commissioning prior to physical installation (page 140, VII. Conclusions, paragraph beginning with “We plan to enhance OpenPnP”), but does not explicitly teach select “a simulation of the specific device” to be implemented as a selection for a replacement-type device commissioning process.
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Koziolek 1 teachings of selecting a device (e.g., selecting a device configuration) prior to device replacement and using device simulations prior to physical installation to have selected “a simulation of the specific device to be implemented” prior to replacement because such a modification would have amounted to combining known techniques in known ways to obtain readily predictable results.

As to claim 9, Koziolek 1 teaches “[t]he system of claim 8, wherein, after the specific device has been replaced with a replacement device, the processing unit is configured to transfer a device configuration to the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”).”  

As to claim 11, Koziolek 1 teaches “[t]he system of claim 9, wherein, prior to replacement of the specific device, the processing unit is configured to receive a device configuration from the specific device (FIG. 3 PnP Service retrieves device configuration; page 134, C. Dynamic View: Device Replacement, paragraph beginning with “Upon approval, the PnP service”)” but does not expressly disclose “wherein the simulation of the specific device is configured to utilize the device configuration received from the specific device.”  
Koziolek 1 discloses selecting a replacement configuration either from the to-be-replaced device (FIG. 3 PnP Service retrieves device configuration; page 134, C. Dynamic View: Device Replacement, paragraph beginning with “Upon approval, the PnP service”) specifically for replacement-type device commissioning, or as a server selection for general device commissioning (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), and further teaches using device simulations prior to physical installation.
As explained in the grounds for rejecting claim 10, it would have been obvious to combine the foregoing teachings of Koziolek 1 to implement replacement-type commissioning using simulated device configurations.  It would consequently have been obvious to one of ordinary skill in the art before the effective filing date to have implemented Koziolek 1 disclosed utilization of the to-be-replaced device configuration as the commissioning configuration to be utilized for simulation as well as subsequent physical installation.  In view of the foregoing teachings of Koziolek 1, such a combination would have amounted to a combination of known features, in known ways to achieve readily predictable results.

As to claim 12, Koziolek 1 teaches “[t]he system of claim 9, wherein the processing unit is configured to select a device configuration from a server as a selection (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), 
wherein the selection comprises utilization of the identification of the specific device (page 133, A. Static View, paragraph beginning with “The main component supporting” PnP uses type and instance IDs for retrieving device driver and other device parameters)” and further discloses using device simulations for commissioning prior to physical installation (page 140, VII. Conclusions, paragraph beginning with “We plan to enhance OpenPnP”), but does not expressly disclose 
“wherein the simulation of the specific device is configured to utilize the device configuration selected from the server.”
As explained in the grounds for rejecting claim 10, it would have been obvious to combine the foregoing teachings of Koziolek 1 to implement replacement-type commissioning using simulated device configurations.  It would consequently have been obvious to one of ordinary skill in the art before the effective filing date to have implemented Koziolek 1 disclosed utilization of the server provisioned device configuration as the commissioning configuration to be utilized for simulation as well as subsequent physical installation.  Such a combination would have amounted to a combination of known features, in known ways to achieve readily predictable results.

As to claim 14, Koziolek 1 teaches “[t]he system of claim 8, wherein the processing unit is configured to run the simulation of the specific device (page 140, VII. Conclusions, paragraph beginning with “We plan to enhance OpenPnP”).” 

As to claim 15, Koziolek 1 teaches “[t]he system of claim 8, wherein the processing unit is configured” “to run the simulation of the specific device” but does not explicitly teach that the processing unit is configured “to instruct a further processing unit” to run the simulation of the specific device.
Applicant’s specification and figures provide no particularized description of the manner or significance of any given processing unit either directly executing the simulation or instructing another processing unit to execute the simulation (e.g., no particular processing pipleline/multiprocessor configuration having some particularized significance to executing the simulation) except that an addition processor is utilized.  Therefore, a processing unit configured to instruct another processor to perform a simulation appears to be an ordinary design choice that would have been well within the scope of ordinary skill in the art before the effective filing date.

As to claim 17, Koziolek 1 teaches “[a] method of industrial field device replacement (FIG. 2 OpenPnP Reference Architecture; FIG. 3 depicting system operations during device replacement), comprising: 
receiving an identification of a specific device to be replaced (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”; FIG. 3 announcement of device replacement includes device ID received by PnP Service), the specific device being in a network of a plurality of devices (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces” disclosing affected devices (i.e., network environment)); 
selecting a device configuration from a server as a selection (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), the selection comprising a utilization of the identification of the specific device (page 133, A. Static View, paragraph beginning with “The main component supporting” PnP uses type and instance IDs for retrieving device driver and other device parameters);Page 20 of 23Attorney Docket No. 818416 (Client Ref. A17319US/CGS) 
prior to replacement of the specific device, determining one or more further devices of the plurality of devices that would be affected by replacement of the specific device (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”), the determining comprising utilizing the identification of the specific device (FIG. 3 announcement of device replacement includes device ID received by PnP Service); and 
prior to replacement of the specific device, changing a mode of operation of the one or more further devices from a normal mode into a safe mode (page 134, C. Dynamic View: Device Replacement, paragraphs beginning with “The commissioning engineer announces” and “Upon approval, the PnP Service” affected devices put in simulation mode) such that the one or more further devices will not be affected when the specific device is not available; and
“transferring a device configuration to the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”), the device configuration transferred to the replacement device comprising the device configuration selected from the server (page 133, A. Static View, paragraph beginning with “The main component supporting” retrieved device driver and instance parameters downloaded to device).” 
Koziolek 1 does not explicitly disclose selecting and transferring a server provisioned device configuration as part of a device replacement, and therefore does not explicitly teach transferring a device configuration that comprises the device configuration selected from the server “after replacement of the specific device with a replacement device.”
It would have been obvious to one of ordinary skill in the art before the effective filing date in view of Koziolek 1 disclosure of a commissioning architecture (FIG. 2) that in addition to “regular” commissioning of devices (adding devices to the network) also performs replacement commissioning in which the configuration of the to-be-replaced device is obtained and installed on the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”), that the replacement mode depicted and described in association with FIG. 3 can be modified to use the “regular” commissioning described with reference to FIG. 2 in which a configuration is selected from a server.  The use of a server provisioned device configuration for the replacement device would amount to selecting between known alternatives (server provisioned or retrieved device configuration) to implement one or the other and in each case the result would have been readily predictable.  Moreover, a motivation to use the server provisioned configuration would conceivably arise for cases in which the configuration data from the to-be-replaced device is either inaccessible due to device defect or undesirable such as for circumstance in which the system may have recently undergone an update process and new, server provisioned configurations are desired.
It should be noted that “such that the one or more further devices will not be affected when the specific device is not available” in lines 8-9 of claim 17 is interpreted as a non-limiting feature of claim 17 since it recites an intended result that does not affirmative limit the scope of the method of claim 17.

As to claim 18, Koziolek 1 teaches “[a] method of industrial field device replacement (FIG. 2 OpenPnP Reference Architecture; FIG. 3 depicting system operations during device replacement), comprising: 
receiving an identification of a specific device to be replaced (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”; FIG. 3 announcement of device replacement includes device ID received by PnP Service), the specific device being in a network of a plurality of devices (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces” disclosing affected devices (i.e., network environment));
selecting a device configuration from a server as a selection (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), the selection comprising a utilization of the identification of the specific device (page 133, A. Static View, paragraph beginning with “The main component supporting” PnP uses type and instance IDs for retrieving device driver and other device parameters); 
prior to replacement of the specific device, selecting” “device to be implemented (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), the selecting comprising utilizing the identification of the specific device (page 133, A. Static View, paragraph beginning with “The main component supporting” PnP uses type and instance IDs for retrieving device driver and other device parameters); and”
“transferring a device configuration to the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”), the device configuration transferred to the replacement device comprising the device configuration selected from the server (page 133, A. Static View, paragraph beginning with “The main component supporting” retrieved device driver and instance parameters downloaded to device).”
Koziolek 1 discloses field device modeling (page 132, II. Background, paragraph beginning with “Due to recent technology progress,” page 133, II. Background, paragraph beginning with “Furthermore, the User Association of Automation Technology”) and using device simulations for commissioning prior to physical installation (page 140, VII. Conclusions, paragraph beginning with “We plan to enhance OpenPnP”), but does not explicitly teach selecting “a simulation of the specific device” to be implemented for a replacement-type device commissioning.
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Koziolek 1 teachings of selecting a device (e.g., selecting a device configuration) prior to device replacement and using device simulations prior to physical installation to have selected “a simulation of the specific device to be implemented” prior to replacement because such a modification would have amounted to combining known techniques in known ways to obtain readily predictable results.
Koziolek 1 does not explicitly disclose selecting and transferring a server provisioned device configuration as part of a device replacement, and therefore does not explicitly teach transferring a device configuration that comprises the device configuration selected from the server “after replacement of the specific device with a replacement device.”
It would have been obvious to one of ordinary skill in the art before the effective filing date in view of Koziolek 1 disclosure of a commissioning architecture (FIG. 2) that in addition to “regular” commissioning of devices (adding devices to the network) also performs replacement commissioning in which the configuration of the to-be-replaced device is obtained and installed on the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”), that the replacement mode depicted and described in association with FIG. 3 can be modified to use the “regular” commissioning described with reference to FIG. 2 in which a configuration is selected from a server.  The use of a server provisioned device configuration for the replacement device would amount to selecting between known alternatives (server provisioned or retrieved device configuration) to implement one or the other and in each case the result would have been readily predictable.  Moreover, a motivation to use the server provisioned configuration would conceivably arise for cases in which the configuration data from the to-be-replaced device is either inaccessible due to device defect or undesirable such as for circumstance in which the system may have recently undergone an update process and new, server provisioned configurations are desired.

As to claim 19, Koziolek 1 teaches “[a] non-transitory computer-readable medium having processor-executable instructions stored thereon for controlling the system of claim 1 (FIG. 2 OpenPnP Reference Architecture including instruction-processing components including Operations Server; FIG. 3 depicting programmed (using computerized architecture of FIG. 2) system operations during device replacement), wherein the processor-executable instructions, when executed, facilitate a method of industrial field device replacement, the method comprising: 
receiving an identification of a specific device to be replaced (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”; FIG. 3 announcement of device replacement includes device ID received by PnP Service), the specific device being in a network of a plurality of devices (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces” disclosing affected devices (i.e., network environment)); 
selecting a device configuration from a server as a selection (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), the selection comprising a utilization of the identification of the specific device (page 133, A. Static View, paragraph beginning with “The main component supporting” PnP uses type and instance IDs for retrieving device driver and other device parameters);
prior to replacement of the specific device, determining one or more further devices of the plurality of devices that would be affected by replacement of the specific device (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”), the determining comprising utilizing the identification of the specific device (FIG. 3 announcement of device replacement includes device ID received by PnP Service);
prior to replacement of the specific device, changing a mode of operation of the one or more further devices from a normal mode into a safe mode (page 134, C. Dynamic View: Device Replacement, paragraphs beginning with “The commissioning engineer announces” and “Upon approval, the PnP Service” affected devices put in simulation mode) such that the one or more further devices will not be affected when the specific device is not available; and”
“transferring a device configuration to the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”), the device configuration transferred to the replacement device comprising the device configuration selected from the server (page 133, A. Static View, paragraph beginning with “The main component supporting” retrieved device driver and instance parameters downloaded to device).”
Koziolek 1 does not explicitly disclose selecting and transferring a server provisioned device configuration as part of a device replacement, and therefore does not explicitly teach transferring a device configuration that comprises the device configuration selected from the server “after replacement of the specific device with a replacement device.”
It would have been obvious to one of ordinary skill in the art before the effective filing date in view of Koziolek 1 disclosure of a commissioning architecture (FIG. 2) that in addition to “regular” commissioning of devices (adding devices to the network) also performs replacement commissioning in which the configuration of the to-be-replaced device is obtained and installed on the replacement device (FIG. 3 stored configuration uploaded; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer”), that the replacement mode depicted and described in association with FIG. 3 can be modified to use the “regular” commissioning described with reference to FIG. 2 in which a configuration is selected from a server.  The use of a server provisioned device configuration for the replacement device would amount to selecting between known alternatives (server provisioned or retrieved device configuration) to implement one or the other and in each case the result would have been readily predictable.  Moreover, a motivation to use the server provisioned configuration would conceivably arise for cases in which the configuration data from the to-be-replaced device is either inaccessible due to device defect or undesirable such as for circumstance in which the system may have recently undergone an update process and new, server provisioned configurations are desired.
It should be noted that “such that the one or more further devices will not be affected when the specific device is not available” in lines 11-12 of claim 19 is interpreted as a non-limiting feature of claim 19 since it recites an intended result that does not affirmative limit the scope of the structure of system claim 19.

As to claim 20, Koziolek 1 teaches “[a] non-transitory computer-readable medium having processor-executable instructions stored thereon for controlling the system of claim 8 (FIG. 2 OpenPnP Reference Architecture including instruction-processing components including Operations Server; FIG. 3 depicting programmed (using computerized architecture of FIG. 2) system operations during device replacement), wherein the processor-executable instructions, when executed, facilitate a method of industrial field device replacement, the method comprising: 
receiving an identification of a specific device to be replaced (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces”; FIG. 3 announcement of device replacement includes device ID received by PnP Service), the specific device being in a network of a plurality of devices (page 134, C. Dynamic View: Device Replacement, paragraph beginning with “The commissioning engineer announces” disclosing affected devices (i.e., network environment)); and Page 21 of 23Attorney Docket No. 818416 (Client Ref. A17319US/CGS) 
prior to replacement of the specific device, selecting” “device to be implemented (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), the selecting comprising utilizing the identification of the specific device (page 133, A. Static View, paragraph beginning with “The main component supporting” PnP uses type and instance IDs for retrieving device driver and other device parameters).”
Koziolek 1 discloses field device modeling (page 132, II. Background, paragraph beginning with “Due to recent technology progress,” page 133, II. Background, paragraph beginning with “Furthermore, the User Association of Automation Technology”) and using device simulations for commissioning prior to physical installation (page 140, VII. Conclusions, paragraph beginning with “We plan to enhance OpenPnP”), but does not explicitly teach select “a simulation of the specific device” to be implemented as a selection for a replacement-type device commissioning process.
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Koziolek 1 teachings of selecting a device (e.g., selecting a device configuration) prior to device replacement and using device simulations prior to physical installation to have selected “a simulation of the specific device to be implemented” prior to replacement because such a modification would have amounted to combining known techniques in known ways to obtain readily predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koziolek 1 as applied to claim 5 above, and further in view of Buchdunger (US 2013/0211547 A1) and in further view of Holicov (US 2021/0128373 A1).

As to claim 6, Koziolek 1 teaches “[t]he system of claim 5,” and “wherein the processing unit is configured to change the mode of operation of the one or more further devices from the safe mode to the normal mode (FIG. 3 devices switched back to running mode following device replacement; pages 134-135, C. Dynamic View: Device Replacement, paragraph beginning with “Finally, the commissioning engineer” system continues production)”  but does not expressly teach “wherein, prior to replacement of the specific device, the processing unit is configured to receive one or more signals from the specific device to the one or more further devices, 
wherein, after the specific device has been replaced with the replacement device, the processing unit is configured to compare one or more new signals output by the replacement device with the one or more signals from the specific device to the one or more further devices, and” 
wherein the processing unit is configured to change the mode of operation of the one or more further devices from the safe mode to the normal mode “based on a determination that the one or more new signals output by the replacement device match the one or more signals from the specific device to the one or more further devices.”
Buchdunger discloses a system/method for integrating field devices that includes a processing unit “configured to receive one or more signals from the specific device to the one or more further devices ([0022], [0033], [0045] field access unit listens to network traffic).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Buchdunger’s disclosure including listening (receiving) field device traffic with Koziolek 1 disclosed system for commissioning new and replacement field devices.  The motivation would have been to obtain field device operation information, such as operation information about a to-be-replaced device and affected devices, that can be leveraged when integrating a field device into a network of other field devices. 
The combination of Koziolek 1 and Buchdunger teaches obtaining network device signals and returning the operation of the affected devices from safe to normal mode but does not disclose “wherein, after the specific device has been replaced with the replacement device, the processing unit is configured to compare one or more new signals output by the replacement device with the one or more signals from the specific device to the one or more further devices, and” 
wherein the processing unit is configured to change the mode of operation of the one or more further devices from the safe mode to the normal mode “based on a determination that the one or more new signals output by the replacement device match the one or more signals from the specific device to the one or more further devices.”
Holicov teaches “the processing unit is configured to compare one or more new signals output by the” “device with the one or more signals ([0098]-[0099] ECU implements closed state and prior to normal operations, enters a safety mode, and implements checks prior to reentering normal mode including comparing sensor signals to stored reference values) and” 
wherein the processing unit is configured to change the mode of operation of the one or more further devices from the safe mode to the normal mode “based on a determination that the one or more new signals output by the” “device match the one or more signals” ([0098]-[0099] mode of operation changed from safety to normal upon determining proper functioning based upon comparison (matching) of sensor signals with stored reference values).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Holicov’s teaching of comparing new signals from a device with reference values and using the comparison to change operation mode from a safe mode to normal (running) mode based on the comparison with the system disclosed by the combination of Koziolek 1 and Buchdunger such that the system is operative to compare the new signals output by Koziolek 1 replacement device with signals obtained via Buchdunger’s disclosed listening of device-to-device traffic and to change operation mode from safe to normal operation mode based on the comparison.  The motivation would have been to verify correct interactive operation of the replacement device by using comparison of prior interactive operation as an operational reference prior to returning from safe mode to normal running mode.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koziolek 1 as applied to claim 9 above, and further in view of Muenzel (US 2021/0208576 A1).

As to claim 10, Koziolek 1 teaches “[t]he system of claim 9,” but does not explicitly teach wherein the device configuration transferred to the replacement device comprises “a device configuration utilized within the simulation of the specific device.”
Muenzel teaches a system for setting up digital twins for industrial controllers wherein the device configuration transferred to the replacement device comprises “a device configuration utilized within the simulation of the specific device ([0014]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Muenzel’s teaching of transferring a device simulation configuration to the device being simulated with Koziolek 1 teaching of selecting a replacement configuration either from the to-be-replaced device (FIG. 3 PnP Service retrieves device configuration; page 134, C. Dynamic View: Device Replacement, paragraph beginning with “Upon approval, the PnP service”) specifically for replacement type device commissioning, or as a server selection for general device commissioning (FIG. 2 PnP Service obtaining device driver and other device parameters from Engineering Server; page 133, A. Static View, paragraph beginning with “The main component supporting” PnP server retrieves device driver and instance-specific parameters from Device Management and Engineering Repository), and Koziolek 1 teaching of using device simulations prior to physical installation, such that the device replacement implements device simulation entailing a selected configuration prior to installation of a replacement device and that in turn uses the selected simulation configuration for the replacement device that was simulated.  The motivation would have been to leverage simulation information in determining optimal configuration of the physical device as disclosed by Muenzel.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koziolek 1 as applied to claim 8 above, and further in view of Koziolek, et al., “Automated industrial IoT-device integration using the OpenPnP reference architecture,” Special Issue: Software Engineering in Practice, March 2020, hereinafter “Koziolek 2”.

As to claim 13, Koziolek 1 teaches or otherwise renders obvious “[t]he system of claim 8, wherein the processing unit is configured to select the simulation of the specific device” but does not expressly teach selecting the simulation of the specific device “from a plurality of simulations stored in a registry.” 
 Koziolek 2 teaches an OpenPnP architecture that includes a device configuration registry (FIG. 3 Public Driver Repository; page 260, 4.1 OpenPnP service, paragraph beginning with “Other components in our OpenPnP implementation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Koziolek 2 teaching that a repository may be provided and accessed with the system disclosed by Koziolek 1 such that Koziolek 1 system includes a processing unit configured to select the simulation of the specific device from a plurality of simulations stored in a registry.  The motivation would have been to utilize a centralized and uniformly addressed storage to access various different types of simulated components corresponding to the various difference types of networked field devices. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koziolek 1 as applied to claim 15 above, and further in view of Applicant’s Admitted Prior Art (AAPA). 
As to claim 16, Koziolek 1 teaches “[t]he system of claim 15,” but does not explicitly teach “wherein the processing unit or the further processing unit is configured to send at least one simulated value of the simulation to one or more of the plurality of devices.”  
AAPA teaches “wherein the processing unit or the further processing unit is configured to send at least one simulated value of the simulation to one or more of the plurality of devices ([0005]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, in view of Koziolek 1 teaching of implementing simulated field devices with AAPA’s disclosed known use of a controller sending simulation values during replacement.  The motivation would have been to provide affected field devices with substitute operational values to maintain some level of operation during field device replacement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        
/DANIEL R MILLER/Primary Examiner, Art Unit 2863